MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS & ADVISORS PCAOB REGISTERED February 12, 2009 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: The firm of Moore & Associates, Chartered was previously principal auditor for Global Peopleline Telecom Inc.; f.k.a. China Mobility Solutions, Inc. (the "Company").Effective February 6, 2009, we resigned from the Company as principal auditor.We have read the Company's statements included its Form 8-K/A dated February 9, 2009, and we agree with such statements contained therein. Sincerely, /s/ Moore & Associates, Chartered Moore & Associates, Chartered February 12, 2009 6490 West Desert Inn Rd, Las Vegas, NV 89128 (702)253-7511 Fax: (702)253-7501
